In re Odom, Lawrence, Jr.; — Plaintiffs); applying for supervisory and/or remedial writs; Parish of East Baton Rouge, 19th Judicial District Court, Div. “E”, No, 4-81-512; to the Court of Appeal, First Circuit, No. KW96 1300.
Granted for the sole purpose of transferring the application to the district court with instructions to the district judge to act on relator’s application for post conviction relief filed on or about May 14, 1996. The district court is ordered to provide this Court with a copy of its judgment.
VICTORY, J., not on panel.